Name: Commission Regulation (EEC) No 2588/85 of 13 September 1985 temporarily suspending intervention buying in of beef in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 9 . 85 Official Journal of the European Communities No L 247/5 COMMISSION REGULATION (EEC) No 2588/85 of 13 September 1985 temporarily suspending intervention buying in of beef in France HAS ADOPTED THIS REGULATION : Article 1 In application of Article 3 (2) of Regulation (EEC) No 1308/85, intervention buying in shall be suspended from 16 September 1985 in the following Member State for the following classes : in France : category C, classes U2, U3 and U4. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (b) thereof, Having regard to Council Regulation (EEC) No 1308/85 of 23 May 1985 fixing the guide price and the intervention price for adult animals for the 1985/86 marketing year (2), and in particular Article 3 (2) thereof, Whereas the situation of the market in France is such that the application of the abovementioned rules is required, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28. 6 . 1968 , p . 24. 0 OJ No L 137, 27. 5. 1985, p . 16 .